DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
Applicant’s amendment to the claims filed on 08/25/2021 in response to the Final Rejection mailed on 05/26/2021 is acknowledged and entered into the record.
Applicant’s remarks filed on 08/25/2021 in response to the Final Rejection mailed on 05/26/2021 have been fully considered by the examiner and are deemed persuasive to overcome the rejections of record in view.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(a)
	The written description rejection of claims 1-2 under 35 U.S.C. 112(a) is withdrawn in view of the amendment to the claims to recite “an adenylosuccinate synthetase variant having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2….wherein the amino acid corresponding to position 85 of the amino acid sequence of SEQ ID NO:  2 is substituted with a different amino acid, wherein the different amino acid is selected from the 
	The scope of enablement rejection of claims 1-2 under 35 U.S.C. 112(a) is withdrawn in view of the amendment to the claims to recite “an adenylosuccinate synthetase variant having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2….wherein the amino acid corresponding to position 85 of the amino acid sequence of SEQ ID NO:  2 is substituted with a different amino acid, wherein the different amino acid is selected from the group consisting of serine, alanine, valine, leucine, methionine, isoleucine, threonine, asparagine, glutamine, cysteine, tyrosine, lysine, aspartic acid, and glutamic acid”.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Dr. Qing Lin, Reg. No. 53,937, on 09/06/2021.  
	Please insert the term “adenylosuccinate synthetase” between the terms “said” and “variant” in the next to last line of claim 1.
	Please cancel claims 3-12.  
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claim 1 is drawn to an adenylosuccinate synthetase variant having at least 90% sequence identity to the amino acid Biochimica et Biophysica Acta, 2010; cited on IDS filed on 10/21/2020) [see prior Office Actions]; however, Mehrota et al. fails to teach or suggest the adenylosuccinate synthetase variant as claimed.  Accordingly, the adenylosuccinate synthetase variant of claim 1 is allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656